DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The first line of the specification should be updated to recite that U.S. Serial No. 16/947,568, filed August 6, 2020, has issued as U.S. Patent No. 11,306,276.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “over 50% maleic acid, up to about 5% of maleic anhydride, up to about 50% of acrylic acid, and up to about 50% of a 2-carbon alkane group”.  This limitation renders the claim vague and indefinite, since it is unclear if the percentages are based on weight percent or molar percent of each monomer.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al, US 2013/0252871, in view of Standish, US 2016/0115051.
The primary reference of over Olson et al, US 2013/0252871, discloses a cleaning composition containing 10-90% by weight of at least one alkalinity source and 0.1-20% by weight of a biodegradable terpolymer including maleic acid, vinyl acetate and alkyl acrylate monomers for controlling scale (see abstract and paragraph 7).  It is further taught by Olson et al that suitable alkalinity sources include sodium/potassium carbonates, sodium/potassium bicarbonates, sodium/potassium hydroxides, and sodium/potassium silicates (see paragraph 15), that the composition further contains 0.05-20% by weight of surfactants, such as ethylene oxide/propylene oxide block copolymers (see paragraphs 28-30), that the composition contains 0.1-70% by weight of water conditioners, such as phosphates, phosphonates, aminocarboxylic acids and polycarboxylates (see paragraphs 34-38), that the composition contains water (see paragraphs 17 and 72), that the composition contains adjunct ingredients, such as fillers, including sodium sulfate, and enzymes (see paragraphs 47-52), wherein the composition is in the form of a solid or a diluted use solution (see paragraphs 67-72), and wherein the composition is used in a process to prevent scale on various hard surfaces (see paragraphs 11 and 71-77).  Specifically, note Examples 1-30 and Tables 1-19. 
Olson et al, US 2013/0252871, does not teach a cleaning composition that contains a maleic acid tetrapolymer, as required by applicant in the instant claims.
The secondary reference of Standish, US 2016/0115051, discloses a treatment additive for an aqueous system (see abstract and paragraph 11).  It is further taught by Standish that the additive is used to prevent scale formation in aqueous systems, wherein suitable aqueous systems include household cleaning systems and various hard surfaces (see page 6, claim 8 of Standish, US 2016/0115051), and that an enhanced copolymer containing over 50 molar percent of maleic acid, up to 5 molar percent of maleic anhydride, up to 50 molar percent of acrylic acid, and up to 50 molar percent of a 2-carbon alkane group (i.e. a maleic acid tetrapolymer) is a superior copolymer additive for increased scale removal in aqueous systems (see paragraphs 54-60).
	Therefore, in view of the teachings of the secondary reference of Standish, US 2016/0115051, one having ordinary skill in the art would be motivated to modify the primary reference of Olson et al, US 2013/0252871, by adding a maleic acid tetrapolymer containing over 50 molar percent of maleic acid, up to 5 molar percent of maleic anhydride, up to 50 molar percent of acrylic acid, and up to 50 molar percent of a 2-carbon alkane group to the cleaning composition to achieve an increased level of scale removal.  Such modification would be obvious because one would expect that the use of a maleic acid tetrapolymer containing over 50 molar percent of maleic acid, up to 5 molar percent of maleic anhydride, up to 50 molar percent of acrylic acid, and up to 50 molar percent of a 2-carbon alkane group, as taught by the secondary reference of Standish, US 2016/0115051, would be similarly useful and applicable to the analogous scale removing composition taught by the primary reference of Olson et al, US 2013/0252871.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,306,276.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,306,276 claims a similar method of preventing scale on a metal, plastic, and/or glass surface with a composition comprising 5-80% by weight of an alkalinity source, such as sodium hydroxide, 5-50% by weight of a nonionic surfactant, 1-15% by weight of a maleic acid tetrapolymer containing over 50% of maleic acid, up to 5% of maleic anhydride, up to 50% acrylic acid, and up to 50% of a 2-carbon alkane group, a water conditioning agent, a carrier, a corrosion inhibitor, a filler, and adjunct ingredients (see claims 1-20 of U.S. Patent No. 11,306,276), as required in the instant claims.  Therefore, instant claims 21-40 are an obvious formulation in view of claims 1-20 of U.S. Patent No. 11,306,276.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 22, 2022